******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       COMMISSIONER OF ENVIRONMENTAL
        PROTECTION v. UNDERPASS AUTO
            PARTS COMPANY ET AL.
                  (SC 19329)
   Palmer, Zarella, Eveleigh, McDonald, Espinosa and Robinson, Js.
         Argued May 20—officially released October 13, 2015

  Kimberly P. Massicotte, associate attorney general,
with whom were Sharon M. Seligman, assistant attor-
ney general, and, on the brief, George Jepsen, attorney
general, and David H. Wrinn, assistant attorney gen-
eral, for the appellant (plaintiff).
  John R. Bashaw, with whom were Desmond M. Ryan
and Mary Mintel Miller, for the appellees (named defen-
dant et al.).
                          Opinion

    PALMER, J. The primary issue that we must address
in this appeal is whether, in an action brought by the
Commissioner of Environmental Protection (commis-
sioner)1 pursuant to General Statutes § 22a-430 (d),2 the
trial court, upon finding that any person had caused
pollution of the waters of the state, is required to order
that person to remediate the effects of the pollution
pursuant to applicable standards promulgated by the
commissioner and, if so, the extent to which the court
may exercise its equitable powers to craft an appro-
priate remedy. The commissioner brought this action
against the defendants, Underpass Auto Parts Company
(Underpass Auto), Wallingford Used Parts & Recycling,
Inc. (Wallingford Used Parts), Dwain P. Thibodeau, Sr.,
and Thibodeau doing business as Underpass Used Auto
Parts, Inc.,3 alleging, among other things, that the defen-
dants had violated General Statutes §§ 22a-430 (a),4 22a-
430b5 and 22a-427,6 which are part of the Water Pollution
Control Act, General Statutes § 22a-416 et seq. In addi-
tion, the commissioner brought a claim against the
defendants pursuant to General Statutes § 22a-354s (b),7
alleging that the defendants had violated the regulations
of the Aquifer Protection Act, General Statutes § 22a-
354g et seq. The trial court found that the defendants
had violated these statutes and rendered judgment
against them. The court also concluded that Thibodeau
was personally liable for the corporate defendants’ vio-
lations of the Water Pollution Control Act under the
responsible corporate officer doctrine, but that he could
not be held personally liable under that doctrine for
the corporate defendants’ civil violations of the Aquifer
Protection Act. As the remedy, the trial court ordered
the defendants to pay certain fines and to retain a
licensed environmental professional to assist the defen-
dants in complying with the statute, to conduct testing
on the site where the discharges occurred to determine
if ‘‘a significant environmental hazard’’ exists and, if so,
to abate the condition. The commissioner then filed
this appeal8 claiming that: (1) having found that the
defendants had violated these environmental statutes,
the trial court was required by law to order the defen-
dants to remediate the pollution in accordance with
remediation standards promulgated by the commis-
sioner, and that the court did not have discretion to
fashion a remedy that did not purport to do so; and (2)
the trial court incorrectly determined that the responsi-
ble corporate officer doctrine did not apply to civil
violations of the Aquifer Protection Act. We agree with
the commissioner’s first claim, and we further conclude
that the trial court’s order also constituted an abuse
of discretion because it was effectively unenforceable.
Accordingly, the commissioner is entitled to a new trial.
We reject, however, the commissioner’s second claim.
  The trial court found the following facts that the
parties do not dispute. The defendants operate a junk-
yard and motor vehicle recycling facility located at 1125
South Broad Street in Wallingford (site) and they have
done so since at least 2003. Thibodeau is an officer of
both Underpass Auto and Wallingford Used Parts. The
site, which is not paved, covers approximately three
acres. The site is located approximately 1500 feet from
two public water supply wells and is within a designated
aquifer protection area as defined by General Statutes
§ 22a-354h (10).9
  On October 16, 2003, Thibodeau submitted to the
Department of Energy and Environmental Protection
(department)10 a registration for coverage under the
department’s general permit for the discharge of storm
water from industrial activity at the site pursuant to
§ 22a-430b. Thereafter, the department issued a certifi-
cate of registration to Underpass Used Auto Parts, Inc.
In 2009, Thibodeau applied for a renewal of the certifi-
cate of registration, which was also granted.11 Between
2003 and 2013, employees of the department inspected
the site on numerous occasions and observed oil stain-
ing dirt on the site. As the result of these inspections,
the commissioner issued notices of violation to the
defendants in 2005 and 2007.
   The commissioner brought this action against the
defendants in 2009. The operative complaint alleges
that the defendants had: (1) failed to register under the
general permit for discharge of storm water as required
by § 22a-430b (a) for the period between March 19 and
October 16, 2003; (2) failed to comply with the general
permit in violation of § 22a-430b (a); (3) discharged
substances into the waters of the state without a permit
in violation of § 22a-430 (a); and (4) polluted the waters
of the state in violation of § 22a-427. All of these claims
were brought pursuant to the Water Pollution Control
Act. The complaint further alleged that the corporate
defendants had failed to comply with aquifer protection
regulations in violation of § 22a-354s (b), under the
Aquifer Protection Act. Finally, the complaint alleged
that Thibodeau was personally liable for the violations
of the Water Pollution Control Act both as a participant
in the conduct and under the responsible corporate
officer doctrine, and he was personally liable for the
violations of the Aquifer Protection Act under the
responsible corporate officer doctrine.
   After a trial to the court, the trial court found the
facts previously set forth in this opinion and concluded
that ‘‘[p]ollution of the surface and groundwater [was]
likely given the levels of contaminants in the soil.’’12 It
further concluded that ‘‘based on this evidence as well
as the broad definitions of the [applicable] statutory
terms . . . that there has been pollution of, and a dis-
charge of substances or materials into, waters of the
state from the site since 2003. The commissioner has
not specifically issued a permit for these discharges.
Further, there was a failure to take all reasonable steps
to minimize or prevent a discharge having a reasonable
likelihood of adversely affecting the environment. Thus,
violations of . . . §§ 22a-427, 22a-430 (a), and the regu-
lations promulgated under . . . § 22a-430b have
occurred.’’ (Footnote omitted.) Accordingly, the court
expressly concluded that the defendants had violated
these statutory and regulatory provisions. In addition,
the court concluded that the commissioner had estab-
lished ‘‘past violation by [these] defendants of the aqui-
fer regulations and future dangers to the aquifers
located nearby’’ in violation of the Aquifer Protection
Act. Finally, the court determined that Thibodeau was
personally liable for the violations of the Water Pollu-
tion Control Act under the responsible corporate officer
doctrine, but that that doctrine did not apply to civil
violations of the Aquifer Protection Act because § 22a-
354s (c)13 limits the application of the doctrine to crimi-
nal violations of the Aquifer Protection Act.
   The trial court then turned to the question of the
proper remedy. The court concluded that, in fashioning
a remedy, it should be guided by General Statutes § 22a-
438 (a).14 The court also concluded that it should con-
sider: ‘‘(1) the size of the business involved; (2) the
effect of the penalty or injunctive relief on its ability
to continue operation; (3) the gravity of the violation;
(4) the good faith efforts made by the business to com-
ply with applicable statutory requirements; (5) any eco-
nomic benefit gained by the violations; (6) deterrence
of future violations; and (7) the fair and equitable treat-
ment of the regulated community.’’15 (Internal quotation
marks omitted.) Keeney v. L & S Construction, 226
Conn. 205, 214, 626 A.2d 1299 (1993).
   The court found that the defendants had not acted
wilfully, but negligently, and that they had cooperated
with the commissioner in an attempt to clean up the
site, ‘‘albeit at a somewhat sluggish pace . . . .’’ The
court then reiterated that, despite these efforts, the
defendants had allowed ‘‘continuous contamination of
the soil at the site and, in all probability, pollution of
surface and groundwater near the site.’’ The court also
found, however, that ‘‘the commissioner has not proven
tangible harm to the waters of the state.’’ The court
further observed that, ‘‘[t]his case is not one in which
the . . . defendants have significantly polluted our
streams, rivers, ponds, lakes, oceans, or public water
supplies. There is certainly a valid concern for the purity
of the public well water at most 1500 feet away. But,
at this point, largely because of the commissioner’s
intervention and the [defendants’] ultimate coopera-
tion, that potential has fortunately not become real-
ized.’’ In addition, the court found that Thibodeau and
his wife had earned only ‘‘modest salaries’’ from
operating the site.
  On the basis of these findings, the trial court con-
cluded that the costs of a ‘‘three phase program of
investigation and remediation’’ of the pollution at the
site, which the commissioner had requested, would
‘‘approach being prohibitive.’’16 The court also accepted
the opinion of the defendants’ expert witness that ‘‘it
is not necessary to conduct a full investigation and
remediation of the site, given that contamination levels
were below that posing a significant environmental haz-
ard, at least until there is a transfer or redevelopment
of the property.’’ The court then ordered the defendants
to ‘‘retain an environmental consultant, approved by
the commissioner, for three subsequent years to assist
these defendants with compliance with storm water and
aquifer protection statutes and regulations.’’ In addition,
the court ordered the defendants to ‘‘retain a licensed
environmental professional, approved by the commis-
sioner, to plan for and conduct groundwater sampling
on the site to determine if a significant environmental
hazard . . . exists. If it exists, the defendants shall
have the obligation to abate the condition. The defen-
dants must complete the planning, sampling, and abate-
ment within two years.’’ Finally, the court ordered the
defendants to pay a fine of $8000 pursuant to § 22a-438
(a) of the Water Pollution Control Act. With respect to
the violations of the Aquifer Protection Act, the trial
court ordered the corporate defendants to pay a fine
of $2000 pursuant to § 22a-354s (b).17
   The commissioner claims on appeal that, having
found that the defendants had polluted the waters of
the state in violation of the Water Pollution Control
Act and the Aquifer Protection Act, the trial court was
required by law to order the defendants to remediate
the pollution pursuant to the remediation standard regu-
lations promulgated by the commissioner; Regs., Conn.
State Agencies § 22a-133k-1 et seq.; and did not have
authority to order a different form of injunctive relief.
The commissioner further claims that the trial court
incorrectly determined that the responsible corporate
officer doctrine did not apply to civil violations of the
Aquifer Protection Act.
                             I
   We first address the commissioner’s claim that the
order issued by the trial court was unlawful because it
does not require the defendants to remediate the site in
accordance with the standard remediation regulations.
Inherent in the commissioner’s claim is the contention
that the court abused its discretion in purporting to
apply traditional equitable principles in determining
whether and to what extent the defendants would be
required to remediate the pollution. For the reasons set
forth hereinafter, we agree with the commissioner that
the remedy ordered by the trial court was improper.
We further conclude that, when the trial court has found
in an action brought under § 22a-430 (d) that the defen-
dant has caused pollution of the waters of the state, the
court is required to order remediation of the pollution
pursuant to the remediation standard regulations, but
that the court has the discretion, derived from its equita-
ble powers and consistent with the statutory scheme,
to fashion a remedy that takes into account the various
relevant considerations.
   As we have indicated, although the trial court con-
cluded that the defendants were not required to conduct
a full investigation and remediation of the site because
the ‘‘contamination levels were below that posing a
significant environmental hazard,’’ the court ordered
the defendants to hire an environmental consultant to
‘‘assist [them] with compliance’’ with the governing stat-
utes and regulations. As we explain more fully herein,
however, full compliance with the governing statutes
and regulations would require a full investigation and
remediation of the site pursuant to the remediation
standard regulations promulgated by the commissioner.
Although it appears that the court intended that some-
thing less than full compliance would be adequate, it
provided no guidance as to what that level of compli-
ance should be. In the absence of such guidance, it
will be impossible to ascertain the adequacy of any
remediation efforts that the defendants ultimately might
undertake. In such circumstances, when the court’s
order is so vague that the parties cannot determine
what conduct is required to comply with it, the order
is effectively unenforceable. See, e.g., Adams v. Vaill,
158 Conn. 478, 485–86, 262 A.2d 169 (1969) (‘‘the [injunc-
tive] decree should be sufficiently clear and definite in
its terms for the defendant to be able to determine
with reasonable certainty what conduct on his part is
required or prohibited’’); see also AvalonBay Commu-
nities, Inc. v. Plan & Zoning Commission, 260 Conn.
232, 242 n.11, 796 A.2d 1164 (2002) (enforceability of
injunctive order depends on whether order identifies
required or prohibited conduct with reasonable clarity).
   Moreover, the trial court’s order that the defendants
conduct groundwater sampling to determine if a signifi-
cant environmental hazard exists and, if so, to abate
the condition, appears to derive from General Statutes
§ 22a-6u, which sets forth notification and reporting
requirements when contaminated soil or water is dis-
covered. The commissioner made no claim under that
statutory provision, however, which sets forth certain
requirements for reporting pollution, not remediation
requirements.18 Furthermore, the term ‘‘significant envi-
ronmental hazard’’ is not statutorily defined. Assuming
that the trial court intended the term to refer to the
level of pollution that would trigger the reporting
requirements in § 22a-6u, those levels are in some cases
many times the levels requiring remediation pursuant to
the commissioner’s remediation standard regulations.19
See, e.g., General Statutes § 22a-6u (d) (1) (reporting
requirement is triggered when pollution is ‘‘at a concen-
tration at or above thirty times’’ criteria set forth in
regulations). Whatever the parameters of the trial
court’s discretion to fashion an appropriate remedy, it
is not within the court’s discretion to ignore the claims
that the commissioner actually raised or to invent a
remediation standard that may permit significantly
greater pollution than is permitted by the governing
statutes and regulations. Consequently, this component
of the trial court’s order in the present case cannot
stand.20 Because this aspect of the court’s order may
well have influenced the other relief that the trial court
ordered, we cannot simply vacate this portion of the
order and leave the rest of it in place, especially when
another critical aspect of that order was so vague as
to be unenforceable. Cf. Waterbury v. Washington, 260
Conn. 506, 597–98, 800 A.2d 1102 (2002) (‘‘When the
trial court fashioned its uniform remedial order, it did
so on the premise that [the city’s] conduct violated
both [the Connecticut Environmental Protection Act,
General Statutes § 22a-14 et seq. (CEPA)] and its con-
tract with [the town]. It is apparent to us . . . that the
entire order . . . constituted a remedial mosaic. On
this record, therefore, we cannot be confident that,
had the CEPA claim been determined pursuant to the
[applicable substantive] statute—as it must, at least
initially, on the remand—the trial court would nonethe-
less have issued the same remedial order on the con-
tract claim. We therefore leave to the proceedings on
the remand the question of the scope of the remedy for
[the city’s] violation of the contract.’’). We therefore
conclude that the judgment of the trial court must be
reversed.
  Although this conclusion is dispositive, we address
the commissioner’s contention that the trial court was
required by law to order the defendants to remediate the
pollution in accordance with the remediation standard
regulations because it is an issue that is likely to arise
on remand. This issue involves the proper interpretation
of the governing statutes and regulations and therefore
presents a question of law. See Renaissance Manage-
ment Co. v. Connecticut Housing Finance Authority,
281 Conn. 227, 231, 915 A.2d 290 (2007) (when plaintiffs
claimed that trial court misinterpreted statute in deny-
ing requested injunctive relief, ‘‘our inquiry focuses on
whether the trial court’s decision was based on an erro-
neous statement of the law’’); see also Hudson Valley
Bank v. Kissel, 303 Conn. 614, 625 n.9, 35 A.3d 260
(2012) (‘‘when a court sits in equity . . . its resolution
of a question of law, such as the determination of the
applicable legal principle, is subject to de novo
review’’). ‘‘The process of statutory interpretation
involves the determination of the meaning of the statu-
tory language as applied to the facts of the case, includ-
ing the question of whether the language does so apply.
. . . When construing a statute, [o]ur fundamental
objective is to ascertain and give effect to the apparent
intent of the legislature. . . . In other words, we seek
to determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning
. . . [General Statutes] § 1-2z directs us first to consider
the text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . .’’
(Citations omitted; footnote omitted; internal quotation
marks omitted.) Rainforest Cafe, Inc. v. Dept. of Reve-
nue Services, 293 Conn. 363, 371–72, 977 A.2d 650
(2009).
   We begin our analysis with the language of the gov-
erning statutory provision. Section 22a-430 (d) provides
in relevant part: ‘‘If the commissioner finds that any
person or municipality has initiated, created or origi-
nated or is maintaining any discharge21 into the waters
of the state without a permit as required in subsection
(a) of this section, or in violation of such a permit . . .
the commissioner may request the Attorney General to
bring an action in the superior court for the judicial
district of Hartford (1) to enjoin such discharge by such
person or municipality until the person or municipality
has received a permit from the commissioner or has
complied with a permit which the commissioner has
issued pursuant to this section, or (2) for injunctive
relief to remediate the effects of such discharge. . . .’’
(Footnote added.) The commissioner contends that,
pursuant to this statute, she ‘‘is entitled to injunctive
relief to ‘remediate the effects of the [unlawful] dis-
charge,’ ’’ and that remediation pursuant to the remedia-
tion standard regulations promulgated by the
commissioner is required as a matter of law because
those regulations provide the only standard by which
remediation can be measured. The defendants maintain
that the language of § 22a-430 (d) does not entitle the
commissioner to such relief, but merely authorizes her
to request it, and the trial court has broad discretion
to craft the proper remedy. Neither one of these inter-
pretations of the specific statutory language at issue
is implausible, but neither one is substantially more
persuasive than the other.
  We turn next to other related statutes. General Stat-
utes § 22a-422, which sets forth the policy underlying
the Water Pollution Control Act, provides: ‘‘It is found
and declared that the pollution22 of the waters of the
state is inimical to the public health, safety and welfare
of the inhabitants of the state, is a public nuisance and
is harmful to wildlife, fish and aquatic life and impairs
domestic, agricultural, industrial, recreational and
other legitimate beneficial uses of water, and that the
use of public funds and the granting of tax exemptions
for the purpose of controlling and eliminating such pol-
lution is a public use and purpose for which public
moneys may be expended and tax exemptions granted,
and the necessity and public interest for the enactment
of this chapter and the elimination of pollution is
hereby declared as a matter of legislative determina-
tion.’’ (Emphasis added; footnote added.) Thus, the pri-
mary purpose of the Water Pollution Control Act is the
elimination of pollution. To further this statutory goal,
General Statutes § 22a-133k (a) requires the commis-
sioner to ‘‘adopt regulations . . . setting forth stan-
dards for the remediation of environmental pollution
at . . . properties which have been subject to a spill,
as defined in section 22a-452c23 . . . .’’ (Footnote
added.) In accordance with this provision, the commis-
sioner has adopted the remediation standard regula-
tions; see Regs., Conn. State Agencies § 22a-133k-1 et
seq; which ‘‘apply to any action taken to remediate
polluted soil, surface water or a ground-water plume
at or emanating from a release area which action is
. . . required pursuant to Chapter . . . 446k24 of the
General Statutes . . . .’’ (Footnote added.) Id., § 22a-
133k-1 (b) (1).
    In the present case, the trial court expressly found
that, as the result of the defendants’ operations at the
site, ‘‘there has been pollution of, and a discharge of
substances or materials into, waters of the state from
the site since 2003.’’ (Emphasis added.) If the defen-
dants are not required to remediate the effects of their
discharges into the waters of the state as required by
the applicable remediation standard regulations, the
discharges will continue to pollute the waters of the
state, thereby undermining not just the technical for-
malities of the statutory permitting scheme, but also
the fundamental and overriding purpose of the Water
Pollution Control Act—to eliminate water pollution. In
light of the clear legislative purpose of that act as
expressed in § 22a-422, the requirement of § 22a-133k
that the commissioner adopt remediation standards to
implement that legislative intent, and the inability of the
defendants to identify any other applicable standards or
guidelines,25 we agree with the commissioner that, on
remand, the trial court will be required to order the
remediation of the pollution pursuant to the remedia-
tion standard regulations.26 See Conservation Commis-
sion v. Price, 193 Conn. 414, 430, 479 A.2d 187 (1984)
(‘‘[i]t is the court’s duty to carry out the intention of
the legislature as expressed in the statute it has enacted
and to make the remedy it has provided an effective
and efficient means of dealing with violations of the
act and regulations properly promulgated under its
authority’’); see also Tennessee Valley Authority v. Hill,
437 U.S. 153, 194, 98 S. Ct. 2279, 57 L. Ed. 2d 117 (1978)
(‘‘[o]nce Congress, exercising its delegated powers, has
decided the order of priorities in a given area, it is . . .
for the courts to enforce them when enforcement is
sought’’); Starr v. Commissioner of Environmental
Protection, 226 Conn. 358, 382, 627 A.2d 1296 (1993)
(‘‘[e]nvironmental statutes, considered remedial in
nature, are to be construed liberally to reach the desired
result’’); United States v. Stevens, 103 Conn. 7, 19, 130
A. 249 (1925) (‘‘[t]he finding of the fact of violation [of
the National Prohibition Act] was for [the trial court]
to make; having found it, the issuance of the order of
abatement must follow as of course by the terms of
the [a]ct’’).
   In support of their contrary claim, the defendants
rely on a number of cases holding that a court has
discretion to depart from an applicable statutory
scheme and to apply traditional equitable principles in
crafting injunctive relief. As the commissioner main-
tains, however, those cases are distinguishable. In
Weinberger v. Romero-Barcelo, 456 U.S. 305, 306–307,
102 S. Ct. 1798, 72 L. Ed. 2d 91 (1982), the plaintiffs,
the governor of Puerto Rico and certain residents of
the island, brought an action pursuant to the federal
Water Pollution Control Act to enjoin the United States
Navy (Navy) from discharging ordnance into the coastal
waters during weapons training. The United States Dis-
trict Court for the District of Puerto Rico found that
the Navy had violated the federal statute by discharging
ordnance into the waters without first obtaining a per-
mit from the federal Environmental Protection Agency;
id., 308; but refused to enjoin the Navy from continuing
its operations until it obtained a permit because the
ordnance was not causing an ‘‘appreciable harm to the
environment.’’ (Internal quotation marks omitted.) Id.,
309–10. On appeal, the Court of Appeals for the First
Circuit concluded that, ‘‘[w]hether or not the Navy’s
activities in fact harm the coastal waters, it has an
absolute statutory obligation to stop any discharges or
pollutants until the permit procedure has been followed
and the Administrator of the Environmental Protection
Agency, upon review of the evidence, has granted a
permit.’’ (Internal quotation marks omitted.) Id., 311.
On further appeal, the United States Supreme Court
held that ‘‘[t]he grant of jurisdiction to ensure compli-
ance with a statute hardly suggests an absolute duty to
do so under any and all circumstances, and a federal
judge sitting as chancellor is not mechanically obligated
to grant an injunction for every violation of law.’’ Id.,
313. The court further concluded that an injunction was
‘‘not the only means of ensuring compliance’’ with the
federal statute, the purpose of which was to preserve
the ‘‘integrity of the [n]ation’s waters . . . not the per-
mit process . . . .’’ Id., 314. Because the Navy’s dis-
charge of ordnance had not polluted the waters, the
District Court’s order had ‘‘neither ignored the statutory
violation nor undercut the purpose and function of the
permit system.’’ Id., 315; see also id., 320 (statute ‘‘per-
mits the [D]istrict [C]ourt to order that relief it considers
necessary to secure prompt compliance with [that]
[a]ct’’). The court concluded that, because Congress
had ‘‘not foreclosed the exercise of equitable discretion,
the proper standard for appellate review is whether
the District Court abused its discretion in denying an
immediate cessation order while the Navy applied for
a permit.’’ Id. Accordingly, the court reversed the judg-
ment of the Court of Appeals and remanded the case
so that that court could apply the proper standard of
review. Id. Weinberger is readily distinguishable from
the present case because the District Court’s order
allowing the Navy to continue its operations did not
allow pollution to continue in violation of the fundamen-
tal purpose of the federal Water Pollution Control Act.
   The defendants also rely on Hecht Co. v. Bowles, 321
U.S. 321, 64 S. Ct. 587, 88 L. Ed. 754 (1944). In that
case, the administrator of the federal Office of Price
Administration brought an action against a retail store
alleging that it had violated the federal Emergency Price
Control Act of 1942. Id., 321–22. The United States Dis-
trict Court for the District of Columbia found that the
retail store had violated the provisions of that act, but
also found that it had immediately corrected the viola-
tions and taken steps to prevent future violations. Id.,
325–26. Accordingly, that court declined to enjoin the
retail store from engaging in future violations but the
Court of Appeals for the District of Columbia reversed
that judgment. Id., 326. On appeal, the United States
Supreme Court held that, because the statute author-
ized the District Court to issue ‘‘a permanent or tempo-
rary injunction, restraining order, or other order’’;
(emphasis added; internal quotation marks omitted) id.,
328; and because the legislative history indicated that
Congress had intended to authorize the courts ‘‘to issue
whatever order to enforce compliance is proper in the
circumstances of each particular case’’; (internal quota-
tion marks omitted) id., 329; the District Court had
discretion to exercise traditional equitable principles
in crafting a remedy. Id., 329–30. The court further held
that that discretion ‘‘must be exercised in light of the
large objectives of the [applicable statutes].’’ Id., 331.
Thus, Hecht Co. is distinguishable from the present case
both because the District Court’s refusal to order an
injunction did not allow the retail store to continue to
violate the Emergency Price Control Act of 1942 and
because the statutory scheme expressly contemplated
that courts would have broad discretion to tailor the
form of relief to the specific facts of each case.
   It bears noting that our conclusion that the trial court
in the present case will be required to order remediation
of the pollution pursuant to the applicable remediation
standard regulations does not necessarily mean that
the trial court is required to order strict compliance with
the Water Pollution Control Act and its implementing
regulations in all cases, no matter what the nature of
the alleged violation. See Conservation Commission
v. Price, supra, 193 Conn. 430 (‘‘[t]he grant of jurisdic-
tion to ensure compliance with a statute hardly suggests
an absolute duty to do so under any and all circum-
stances, and a [trial judge] . . . is not mechanically
obligated to grant an injunction for every violation of
law’’ [internal quotation marks omitted]). For example,
if the commissioner brought an action under § 22a-430
(d) and proved that the defendant had discharged sub-
stances into the waters of the state without a permit
in violation of the Water Pollution Control Act, but
failed to prove that the waters have been polluted, it
is possible that, as in Weinberger, upon balancing the
equities, a court could determine that the defendant
should be allowed to continue making the discharges
during the permit application process because discon-
tinuing operations would be extremely costly, the issu-
ance of a permit was likely and allowing the discharges
would not undermine the fundamental purpose of the
Water Pollution Control Act.
   We also conclude that, upon finding that a defendant
has polluted the waters of the state, the trial court,
as a practical matter, necessarily has discretion under
§ 22a-430 (d) to direct the precise contours and timing
of the remediation process. After all, the primary rem-
edy contemplated by the legislature under that provi-
sion is ‘‘injunctive relief,’’ which, by its very nature,
invokes the equitable authority of the court. Indeed,
the commissioner conceded as much in oral argument
before this court.27 By way of example, in a proper case,
the court reasonably could elect to set an annual cap
on the remediation costs that the defendant will be
required to pay. It would not further the purposes of
the Water Pollution Control Act to order a remedy that
is so draconian and costly that it would prevent a defen-
dant from contributing to the cost of remediation over
the long term by immediately bankrupting it. When con-
sidering the cost of remediation in crafting a remedy,
however, the trial court’s primary goal should be to
maximize the prevention and elimination of pollution,
not to minimize the economic impact on the defen-
dant.28 See Starr v. Commissioner of Environmental
Protection, supra, 226 Conn. 380 (legislative history of
Water Pollution Control Act shows that purpose of pro-
posed legislation was to allow Water Resources Com-
mission, now incorporated into department, to ‘‘operate
more vigorously in issuing orders of abatement and
ultimately seeking injunctions to abate water pollution,
regardless of concerns of economic feasibility’’); id.,
381 (legislature intended that, ‘‘[r]egardless of the cost
of the pollution abatement measures issued by the com-
mission, the measures were to be enforced if in fact
the technology existed to enforce them’’).
  Finally, we turn to the question of the relief that
we should order. The commissioner requests that we
vacate the trial court’s orders and remand the case to
that court so that it may apply the proper standard in
crafting a new remedy. Because the remedy is inter-
twined with the scope and nature of the pollution at
the site, however, and in light of our conclusion that
the trial court retains discretion to control the manner
of the required remediation, including the timing and,
potentially, the cost of compliance, we believe that a
new trial is required so that the parties may present
evidence on those issues.29 Accordingly, we conclude
that the case must be remanded to the trial court for
a new trial.
                             II
   The commissioner also claims that the trial court
improperly determined that Thibodeau could not be
held personally liable under the responsible corporate
officer doctrine for the corporate defendants’ civil viola-
tions of the Aquifer Protection Act. Specifically, the
trial court concluded that, ‘‘in light of the specific refer-
ence to the [responsible corporate officer] doctrine in
[§ 22a-354s (c), governing criminal violations of the
Aquifer Protection Act],30 and its absence in the civil
. . . statutes . . . the responsible corporate officer
doctrine does not apply to the civil aquifer statutes
alleged here.’’ (Footnote added.) Because this issue is
also likely to arise on remand, we address it. We con-
clude that the trial court properly determined that Thi-
bodeau may not be held personally liable for the
corporate defendants’ civil violations of the Aquifer Pro-
tection Act under the responsible corporate officer
doctrine.
   Whether the responsible corporate officer doctrine
may be applied to violations of the Aquifer Protection
Act is a question of law subject to plenary review. Celen-
tano v. Rocque, 282 Conn. 645, 663, 923 A.2d 709 (2007).
We begin our analysis with a review of the responsible
corporate officer doctrine. Under that doctrine, a corpo-
rate officer may be held personally liable for a corpora-
tion’s violation of a statute involving ‘‘a strict liability
public welfare [offense]’’; id., 668; when ‘‘(1) the officer
is in a position of responsibility that allows that officer
to influence corporate policies and activities; (2) there
is a nexus between the officer’s actions or inactions in
that position and the violation of [the statute] such that
the corporate officer influenced the corporate actions
that constituted the violation; and (3) the corporate
officer’s actions or inactions resulted in the violation.’’
(Internal quotation marks omitted.) Id., 663–64. ‘‘Public
welfare statutes share three common elements. First,
they protect the public health, safety or welfare. . . .
Second, they protect the public from harms from which
the public cannot protect themselves. . . . Third, pub-
lic welfare statutes have either a reduced mens rea
requirement or require none at all.’’ (Citations omitted.)
Id., 666–67.
   This court previously has recognized that ‘‘[t]he
responsible corporate officer doctrine is a common-
law theory of liability.’’ Id., 665. Accordingly, we ordi-
narily ‘‘do not need to determine whether the legislature
explicitly has adopted the responsible corporate doc-
trine in [the statute under review], but rather whether
[the statute] is the type of statute to which the doctrine
generally may apply.’’ Id. On the basis of these princi-
ples, we previously have held that the doctrine applies
to violations of the Water Pollution Control Act; BEC
Corp. v. Dept. of Environmental Protection, 256 Conn.
602, 618, 775 A.2d 928 (2001); and to violations of Gen-
eral Statutes § 22a-402, governing the inspection and
repair of dams. Celentano v. Rocque, supra, 282
Conn. 668.
    In the present case, the commissioner points out that
‘‘[t]he responsible corporate officer doctrine is a com-
mon-law theory of liability.’’ Id., 665. She contends that,
because the Aquifer Protection Act is a strict liability
public welfare provision—which the defendants do not
dispute—it ‘‘is the type of statute to which the [responsi-
ble corporate officer] doctrine generally may apply.’’
Id. Accordingly, she asserts, the trial court incorrectly
concluded that Thibodeau could not be held personally
liable under the doctrine because the reference to
responsible corporate officers in § 22a-354s (c) implies
that the legislature intended to limit the application of
the doctrine to that subsection.
   We are not persuaded by the commissioner’s argu-
ment. Although the responsible corporate officer doc-
trine is a common-law theory of liability, the doctrine
generally is applied to statutory violations, and we have
repeatedly recognized that its application must be con-
sistent with the intent of legislature. See id., 666 (defini-
tion of ‘‘person’’ in General Statutes [Rev. to 2007] § 22a-
2 [c] [now § 22a-2 (b)] ‘‘evidences the legislature’s intent
to cast a wide net’’); BEC Corp. v. Dept. of Environmen-
tal Protection, supra, 256 Conn. 616 (question of
whether responsible corporate officer doctrine applies
‘‘rests upon an interpretation of [General Statutes §§]
22a-432 and . . . 22a-423’’). In the present case, the
legislature has evinced an intent that, for purposes of
the Aquifer Protection Act, the responsible corporate
officer doctrine applies only to criminal violations
under § 22a-354s (c). See footnote 30 of this opinion.
If the legislature had intended for the doctrine to apply
to fines for civil violations imposed pursuant to § 22a-
354s (b), it clearly knew how to say so. See M. DeMatteo
Construction Co. v. New London, 236 Conn. 710, 717,
674 A.2d 845 (1996) (‘‘[w]here a statute, with reference
to one subject contains a given provision, the omission
of such provision from a similar statute concerning a
related subject . . . is significant to show that a differ-
ent intention existed’’ [internal quotation marks omit-
ted]); see also People v. Celotex Corp., 516 F. Supp. 716,
719 (C.D. Ill. 1981) (when one section of federal Clean
Air Act expressly provided that responsible corporate
officer would be liable for violation of that section, it
was ‘‘clear that Congress did not intend that corporate
officers be subject to suit’’ under separate section with
no such language); People v. Commonwealth Edison
Co., 490 F. Supp. 1145, 1148 (N.D. Ill. 1980) (express
provision in one section of federal Clean Air Act making
corporate officers liable for violation ‘‘militates against
bringing such individuals within the ambit of [another
section] of [that] [a]ct in which such express inclusion
is lacking’’).
   In support of her claim to the contrary, the commis-
sioner points out that a number of courts have rejected
the claim that, when the legislature has expressly pro-
vided that a responsible corporate officer doctrine is
liable only for a criminal violation of a public welfare
statute, the courts are prohibited from applying the
responsible corporate officer to civil violations. See,
e.g., Stillwater of Crown Point Homeowner’s Assn.,
Inc. v. Stiglich, 999 F. Supp. 2d 1111, 1133 (N.D. Ind.
2014) (responsible corporate officer doctrine extends to
civil violations of federal Clean Water Act even though
criminal provision of that act, unlike civil provision,
expressly applies to responsible corporate officers);
Newburgh v. Sarna, 690 F. Supp. 2d 136, 163 (S.D.N.Y.
2010) (declining to grant motion to dismiss in favor of
individual defendant on ground that he could not be
held personally liable for civil violations of federal Clean
Water Act), aff’d in part and appeal dismissed in part,
406 Fed. Appx. 557 (2011).31 Those cases, however, can
be traced back to the decision of the United States
Court of Appeals for the Sixth Circuit in United States
v. Hodges X-Ray, Inc., 759 F.2d 557 (6th Cir. 1985). See
Stillwater of Crown Point Homeowner’s Assn., Inc. v.
Stiglich, supra, 1133, citing United States v. Hodges X-
Ray, Inc., supra, 560–61; Newburgh v. Sarna, supra,
160–61, citing United States v. Hodges X-Ray, Inc.,
supra, 561. The individual defendant in Hodges X-Ray,
Inc., claimed that he could not be held personally liable
for the corporate defendant’s violations of the federal
Radiation Control for Health and Safety Act of 1968
because he was not a ‘‘ ‘manufacturer’ ’’ as defined in
that act. United States v. Hodges X-Ray, Inc., supra,
560. He contended that, under the seminal cases of
United States v. Park, 421 U.S. 658, 673–74, 95 S. Ct.
1903, 44 L. Ed. 2d 489 (1975), and United States v.
Dotterweich, 320 U.S. 277, 284, 64 S. Ct. 134, 88 L. Ed.
48 (1943), the responsible corporate officer doctrine
applied only to criminal liability. United States v.
Hodges X-Ray, Inc., supra, 560–61; see also United
States v. Park, supra, 660, 673–74 (corporate officer
may be held personally liable for violating criminal pro-
vision of federal Food, Drug, and Cosmetic Act when
officer ‘‘had, by reason of his position in the corpora-
tion, responsibility and authority either to prevent in
the first instance, or promptly to correct, the violation
complained of, and . . . he failed to do so’’); United
States v. Dotterweich, supra, 284 (corporate officer who
aids and abets violation of criminal provision of federal
Food, Drug, and Cosmetic Act can be held personally
liable). The court in Hodges X-Ray, Inc., concluded that
‘‘the rationale for holding corporate officers criminally
responsible for acts of the corporation, which could
lead to incarceration, is even more persuasive where
only civil liability is involved, which at most would
result in a monetary penalty. The fact that a corporate
officer could be subjected to criminal punishment upon
a showing of a responsible relationship to the acts of
a corporation that violate health and safety statutes
renders civil liability appropriate as well.’’ (Emphasis
in original.) United States v. Hodges X-Ray, Inc., supra,
561. The statutory schemes under review in Hodges
X-Ray, Inc., Park and Dotterweich, however, did not
expressly provide that a corporate officer could be held
liable for violations of the criminal provisions of the
relevant statutes. Thus, there was no evidence in those
cases that Congress had intended to limit the liability
of corporate officers to such violations.32 Because
Hodges X-Ray, Inc., Park and Dotterweich do not sup-
port the proposition that, when the legislature has
expressly provided that an individual defendant may
be held personally liable for the violation of a criminal
provision of a public welfare statute as a responsible
corporate officer, the individual may also be held liable
for violations of civil provisions that do not contain
such a provision, we find the United States District
Court cases on which the commissioner relies to be
unpersuasive.
   The commissioner also points out that this court con-
cluded in BEC Corp. v. Dept. of Environmental Protec-
tion, supra, 256 Conn. 618, that the responsible
corporate officer doctrine applied to civil enforcement
proceedings under the Water Pollution Control Act,
despite the fact that only the criminal provisions of
that act expressly provide that ‘‘person includes any
responsible corporate officer or municipal official.’’
General Statutes § 22a-438 (b) through (e). As the defen-
dants point out, however, the specific statutes at issue
in BEC Corp. were §§ 22a-432 and 22a-423. BEC Corp.
v. Dept. of Environmental Protection, supra, 616–17.
The criminal liability provision of § 22a-438 (b) was
not brought to the court’s attention. Moreover, as we
observed in BEC Corp. v. Dept. of Environmental Pro-
tection, supra, 617, for purposes of the civil violations
described in § 22a-432, a ‘‘ ‘person’ ’’ is defined to
include ‘‘any officer . . . of any . . . corporation
. . . .’’ General Statutes § 22a-423. Thus, the plain lan-
guage of the applicable statutes strongly supported our
conclusion that a corporate officer could be held liable
for a corporation’s civil violation of § 22a-432, at least
if the officer had ‘‘a responsible relationship to a viola-
tion of the act.’’ BEC Corp. v. Dept. of Environmental
Protection, supra, 619. In contrast, for purposes of the
Aquifer Protection Act, ‘‘ ‘person’ ’’ is defined as ‘‘any
individual, firm, partnership, association, syndicate,
company, trust, corporation, limited liability company,
municipality, agency or political or administrative sub-
division of the state, or other legal entity of any kind.’’
General Statutes § 22a-2 (b). Although broad, this lan-
guage does not so clearly include responsible corporate
officers that it negates the inference that, by expressly
including the responsible corporate officer language
in § 22a-354s (c), the legislature intended to limit the
applicability of the responsible corporate officer doc-
trine to that subsection.33 Accordingly, we also are not
persuaded by this claim.
  The judgment is reversed and the case is remanded
for a new trial in accordance with this opinion.
      In this opinion the other justices concurred.
  1
     In July, 2011, subsequent to the underlying events in the present case,
the Commissioner of Environmental Protection became the Commissioner
of Energy and Environmental Protection. See Public Acts 2011, No. 11-80,
§§ 1, 55.
   2
     General Statutes § 22a-430 (d) provides: ‘‘If the commissioner finds that
any person or municipality has initiated, created or originated or is main-
taining any discharge into the waters of the state without a permit as required
in subsection (a) of this section, or in violation of such a permit, the commis-
sioner may issue an order to abate pollution which shall include a time
schedule for the accomplishment of the necessary steps leading to the
abatement of such pollution, or notwithstanding any request for a hearing
pursuant to section 22a-436 or the pendency of an appeal therefrom, the
commissioner may request the Attorney General to bring an action in the
superior court for the judicial district of Hartford (1) to enjoin such discharge
by such person or municipality until the person or municipality has received
a permit from the commissioner or has complied with a permit which the
commissioner has issued pursuant to this section, or (2) for injunctive relief
to remediate the effects of such discharge. Any such action brought by the
Attorney General shall have precedence in the order of trial as provided in
section 52-191.’’
   3
     The operative complaint also named Matthew L. Imerson, as administra-
tor of the estate of Emiel Immerson, the owner of the site, as a defendant.
The trial court rendered judgment in favor of Matthew L. Imerson, in his
administrative capacity, and that ruling is not at issue in this appeal.
   We refer to Underpass Auto, Wallingford Used Parts and Thibodeau,
collectively, as the defendants. References in this opinion to the corporate
defendants are to Underpass Auto and Wallingford Used Parts.
   4
     General Statutes § 22a-430 (a) provides in relevant part: ‘‘No person or
municipality shall initiate, create, originate or maintain any discharge of
water, substance or material into the waters of the state without a permit
for such discharge issued by the commissioner. . . .’’
   5
     General Statutes § 22a-430b provides in relevant part: ‘‘(a) (1) The Com-
missioner of Energy and Environmental Protection may issue a general
permit for a category or categories of discharges regulated pursuant to
section 22a-430, except for a discharge covered by an individual permit.
The general permit may regulate, within a geographical area: (A) A category
of discharges which involve the same or substantially similar types of opera-
tions, involve the same type of wastes, require the same effluent limitations,
operating conditions or standards, and require the same or similar monitor-
ing and which in the opinion of the commissioner are more appropriately
controlled under a general permit; (B) stormwater discharges; or (C) a
category of discharges not requiring a permit under the federal Water Pollu-
tion Control Act. Any person or municipality conducting an activity covered
by a general permit shall not be required to apply for or obtain an individual
permit pursuant to section 22a-430, except as provided in subsection (c) of
this section. The general permit may require that any person or municipality
initiating, creating, originating or maintaining any discharge into the waters
of the state under the general permit shall register such discharge with
the commissioner before the general permit becomes effective as to such
discharge. Registration shall be on a form prescribed by the commis-
sioner. . . .’’
   We note that although § 22a-430b has been amended several times since
the time of the alleged statutory violations in the present case; see, e.g.,
Public Acts 2012, No. 12-172, § 1; the changes are not relevant to this appeal.
For convenience, we refer to the current revision of the statute.
   6
     General Statutes § 22a-427 provides: ‘‘No person or municipality shall
cause pollution of any of the waters of the state or maintain a discharge of
any treated or untreated wastes in violation of any provision of this chapter.’’
   7
     General Statutes § 22a-354s (b) provides: ‘‘Any person who commits,
takes part in, or assists in any violation of any provision of sections 22a-
354o to 22a-354t, inclusive, or section 14 of public act 89-305 or any ordinance
or regulation promulgated by municipalities pursuant to the grant of author-
ity herein contained, shall be assessed a civil penalty of not more than one
thousand dollars for each offense. Each violation of said sections shall be
a separate and distinct offense, and, in the case of a continuing violation,
each day’s continuance thereof shall be deemed to be a separate and distinct
offense. The Superior Court, in an action brought by the commissioner,
municipality, district or any person shall have jurisdiction to restrain a
continuing violation of said sections, to issue orders directing that the viola-
tion be corrected or removed, and to assess civil penalties pursuant to this
section. All costs, fees and expenses in connection with such action shall be
assessed as damages against the violator together with reasonable attorney’s
fees which may be allowed, all of which shall be awarded to the municipality,
district or person bringing such action.’’
   8
     The commissioner appealed to the Appellate Court, and we transferred
the appeal to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
   9
     General Statutes § 22a-354h provides in relevant part: ‘‘(10) ‘Aquifer pro-
tection area’ means any area consisting of well fields, areas of contribution
and recharge areas, identified on maps approved by the Commissioner of
Energy and Environmental Protection pursuant to sections 22a-354b to 22a-
354d, inclusive, within which land uses or activities shall be required to
comply with regulations adopted pursuant to section 22a-354o by the munici-
pality where the aquifer protection area is located . . . .’’
   10
      Effective July 1, 2011, the legislature established the department as the
successor agency to the Department of Environmental Protection. See Public
Acts 2011, No. 11-80, § 1.
   11
      Although the trial court did not make specific findings regarding the
issuance of these permits, these facts are not disputed.
   12
      In addition to the foregoing facts, the trial court also found that, in
April, 2013, approximately four months before trial, an oil spill had occurred
on the site. The oil ran into a drainage culvert. Laboratory testing of soils
taken from the area of the spill and other areas of the site in April and May,
2013, showed levels of petroleum hydrocarbons that exceeded department
cleanup criteria as well as ethanol, a gasoline additive that degrades quickly
and, therefore, must have been of recent origin. The tests also revealed
lead, nickel, copper, zinc, volatile and semivolatile organic compounds that
exceeded remediation standards, and nearly the same level of pollutants in
surface water samples.
   13
      General Statutes § 22a-354s (c) provides: ‘‘Any person who wilfully or
knowingly violates any provision of sections 22a-354o to 22a-354t, inclusive,
or section 14 of public act 89-305 shall be fined not more than one thousand
dollars for each day during which such violation continues or be imprisoned
not more than six months or both. For a subsequent violation, such person
shall be fined not more than two thousand dollars for each day during which
such violation continues or be imprisoned not more than one year or both.
For the purposes of this subsection, ‘person’ shall be construed to include
any responsible corporate officer.’’
   14
      General Statutes § 22a-438 (a) provides in relevant part: ‘‘In determining
the amount of any penalty assessed under this subsection, the court may
consider the nature, circumstances, extent and gravity of the violation, the
person or municipality’s prior history of violations, the economic benefit
resulting to the person or municipality from the violation, and such other
factors deemed appropriate by the court. The court shall consider the status
of a person or municipality as a persistent violator. . . .’’
    15
       We note that these factors have been considered in determining the
amount of the fine to be imposed pursuant to § 22a-438 (a); see Keeney v.
L & S Construction, 226 Conn. 205, 214, 626 A.2d 1299 (1993); but they
were not intended to be used in crafting injunctive relief pursuant to § 22a-
430 (d). It is unclear whether the trial court in the present case considered
the factors in fashioning its injunctive orders.
    16
       The court noted that counsel had estimated that the cost of investigation
and remediation would ‘‘run from tens to hundreds of thousands of dollars.’’
No evidence as to remediation costs, however, was presented at trial.
    17
       General Statutes § 22a-354s (b) provides in relevant part: ‘‘Any person
who commits, takes part in, or assists in any violation of any provision of
sections 22a-354o to 22a-354t, inclusive . . . shall be assessed a civil penalty
of not more than one thousand dollars for each offense. . . .’’
    18
       It appears that the trial court was led astray by the testimony of the
defendants’ expert, Jeffrey Loureiro. Loureiro testified at trial that there
had been a ‘‘spill’’ of petroleum products at the site in April, 2013, that had
required a ‘‘report.’’ See footnote 11 of this opinion. In response to the
spill, the defendants hired an environmental consultant to excavate the
contaminated materials, to dispose of them and to sample the materials
that remained on the site. After this emergency response to the spill, the
department’s Oil and Chemicals Spills Division closed the incident report and
required no further remediation. Loureiro testified that when the ‘‘significant
environmental hazard’’ reporting obligations—presumably of § 22a-6u—are
triggered, there is no requirement under that statute that the contaminated
area be investigated or remediated in accordance with the remediation
standard regulations. In Loureiro’s opinion, based on the sampling done in
response to the emergency spill, no further investigation or remediation of
the environmental conditions at the site was required by any statute or
regulation. He further testified that if samples exceed the remediation stan-
dard regulations for certain substances, but not the levels that trigger the
‘‘significant environmental hazard’’ reporting requirement, the site owner is
not required immediately to report or to remediate the pollution, again,
presumably pursuant to § 22a-6u. Rather, according to Loureiro, when pollu-
tion exceeding the remediation standard regulations exists on a site, the
landowner is required to remediate the pollution only if the property is
transferred. In this portion of his testimony, Loureiro was presumably refer-
ring to General Statutes § 22a-134, governing the transfer of hazardous waste
establishments. Thus, Loureiro effectively testified that, under the Water
Pollution Control Act, the fact that a person is causing pollution or owns
polluted land, standing alone, does not require the person to remediate
the pollution.
    Even if, however, the trial court reasonably could have credited Loureiro’s
testimony on the need for the defendants to remediate the site pursuant to
§§ 22a-6u and 22a-134—an issue on which we express no opinion—Loureiro
acknowledged on cross-examination that he had never advised a client in
an action pursuant to § 22a-430 (d), which clearly authorizes the commis-
sioner to seek remediation of any pollution, regardless of whether the
pollution would be subject to the reporting or remediation requirements of
§ 22a-6u or § 22a-134. He also acknowledged that he had never worked on
a site subject to such an action, and he had no opinion as to what standards
would apply to a remediation order issued pursuant to such an action.
Loureiro further testified on cross-examination that he had not reviewed
the department’s inspection reports concerning the site that predated the
emergency spill in 2013. Those reports indicated, among other things, that:
numerous areas of the site were stained black with waste motor vehicle
fluids, and some of the stains had worsened over time; exposed engine
blocks were leaking oil onto the ground; ‘‘[a] stream of what appeared to
be diesel fuel’’ was running through the site; vehicle fuel tanks that were
piled on the ground were leaking diesel fuel; oil was dripping from the
vehicle crusher and had pooled on the ground; and there was oily water in
a sewer catch basin. Kenneth Feathers, a supervising sanitary engineer
employed in the department’s remediation division, testified that these
reports ‘‘suggest that there is a recurring release of oily material to the soils
at the site.’’ He further testified that, in the absence of evidence that the
oily materials had been removed, ‘‘one would come to the conclusion [that
they are still] present and therefore [need] evaluation.’’ In Feathers’ opinion,
‘‘[t]he soils at the site are polluted at levels that [he] would expect to see
pollution of the groundwater under the site were it to be tested.’’ We must
conclude that the trial court credited Feathers’ testimony, because the court
expressly found that ‘‘[p]ollution of the surface and groundwater [was] likely
given the levels of contaminants in the soil.’’ Feathers testified, and Loureiro
conceded, that, when the statutes authorize an order to remediate a polluted
site—which § 22a-430 (d) clearly does—the remediation standard regula-
tions are the minimal standards that are acceptable to the state.
   19
      To the extent that the levels of pollution that would trigger the reporting
provisions set forth in § 22a-6u are the same as those specified in the remedia-
tion standard regulations, the trial court’s order that the defendants ‘‘abate’’
such pollution would again appear to be inconsistent, because the court
concluded that the defendants were not required to fully investigate and
remediate the site pursuant to the remediation standard regulations. In
addition, this would expose another inconsistency in the court’s memoran-
dum of decision, because the court concluded both that the defendants had
violated the applicable statutes and regulations and that the ‘‘contamination
levels were below that posing a significant environmental hazard . . . .’’
   20
      At best, the order was superfluous because § 22a-6u requires environ-
mental professionals who are engaged in the remediation of pollution and
certain landowners to notify the commissioner if contamination by certain
substances in certain concentrations are found, even in the absence of a
court order.
   21
      General Statutes § 22a-423 defines ‘‘ ‘discharge’ ’’ as ‘‘the emission of
any water, substance or material into the waters of the state, whether or
not such substance causes pollution . . . .’’
   22
      General Statutes § 22a-423 defines ‘‘ ‘pollution’ ’’ as ‘‘harmful thermal
effect or the contamination or rendering unclean or impure or prejudicial
to public health of any waters of the state by reason of any wastes or other
material discharged or deposited therein by any public or private sewer or
otherwise so as directly or indirectly to come in contact with any waters
. . . .’’
   23
      General Statutes § 22a-452c provides: ‘‘For the purposes of sections 22a-
452a and 22a-452b [governing state liens against real estate as security for
amounts paid to clean up or to remove hazardous waste], ‘spill’ means the
discharge, spillage, uncontrolled loss, seepage or filtration of oil or petroleum
or chemical liquids or solid, liquid or gaseous products or hazardous waste.’’
   24
      Chapter 446k of the General Statutes is the Water Pollution Control
Act. Although neither § 22a-133k nor the Water Pollution Control Act itself
expressly authorizes the commissioner to adopt remediation standard regu-
lations that apply to all actions brought pursuant to that act, the defendants
make no claim that the commissioner lacks authority to do so. The defen-
dants also have not identified any other standards under which the existence
of pollution can be proved or disproved for purposes of the Water Pollution
Control Act. See Durham Mfg. Co. v. Merriam Mfg. Co., 294 F. Supp. 2d 251,
271 (D. Conn. 2003) (‘‘[t]he discharge, release or disposal of contaminants
exceeding the criteria set forth in the [remediation standard regulations] is
prima facie evidence of unreasonable pollution, impairment or destruction
of the air, water or other natural resources of the [s]tate’’). If the remediation
standard regulations do not apply, then presumably ‘‘any alteration of the
physical, chemical or biological properties of any of the waters of the state,
including, but not limited to, change in odor, color, turbidity or taste’’ would
justify a remediation order. (Emphasis added.) General Statutes § 22a-423
(defining ‘‘ ‘rendering unclean or impure’ ’’ as that phrase is used in statutory
definition of ‘‘ ‘pollution’ ’’); see also Alcoa Composites, Inc. v. Dept. of
Environmental Protection, Superior Court, judicial district of New Britain,
Docket No. CV-01-0511202-S (D. Conn. April 29, 2002) (under § 22a-423, ‘‘the
‘pollution’ that can give rise to an abatement order can consist of ‘any wastes
or material’ and is not limited to pollution reaching the remediation levels
in the regulations’’).
   25
      We note that the legislative history of § 22a-430 (d) sheds little light on
the question before us. The provision authorizing the commissioner to
request the attorney general to bring an action ‘‘for injunctive relief to
remediate the effects of such discharge’’ was added to the statute in 2003. See
Public Acts 2003, No. 03-125, § 1. Then Attorney General Richard Blumenthal
submitted written testimony to the Joint Standing Committee on the environ-
ment in support of the proposed legislation, stating that, in some cases, his
office had sought a court order to clean up pollution or to repair damage
caused by pollution pursuant to § 22a-430 (d), and the defendants had ‘‘chal-
lenged whether [his] office may seek a court order to remediate the effects of
the discharge into state waters.’’ Conn. Joint Standing Committee Hearings,
Environment, Pt. 2, 2003 Sess., p. 514. Blumenthal explained that the legisla-
tion ‘‘simply clarifies that the [a]ttorney [g]eneral may seek such additional
remedy. The environment would be better protected and judicial resources
more effectively used, if the court orders the polluter to restore the waters
to [their] original condition as well as to stop the contamination.’’ Id.; see
also Office of Legislative Research, Bill Analysis for Substitute House Bill
No. 6423, ‘‘An Act Concerning Enforcement of Pollution Abatement Orders,’’
(2003), p. 4, available at https://www.cga.ct.gov/2003/FC/pdf/2003HB-06423-
R000688-FC.pdf (last visited September 23, 2015) (‘‘[t]his bill authorizes the
. . . commissioner to request that the attorney general ask a court to order
the [cleanup] of the effects of an illegal discharge’’). Although this legislative
history supports the proposition that the newly added language would autho-
rize the trial court to order a polluter to remediate pollution pursuant to
the remediation standard regulations promulgated by the commissioner, it
does not compel the conclusion that the trial court is required to do so.
    26
       If the trial court, upon finding that a defendant had polluted the waters
of the state in an action pursuant to § 22a-430 (d), failed to require the
defendant to remediate the pollution pursuant to the remediation standard
regulations, the commissioner presumably could issue an order to the defen-
dant under General Statutes § 22a-432 ‘‘to take the necessary steps to correct
such . . . source of pollution.’’ Requiring the commissioner to take this
additional action, which would be subject to appeal; see General Statutes
§ 22a-437; after prevailing in her action pursuant to § 22a-430 (d), would be
inconsistent with principles of judicial economy.
    27
       In addition, as § 22a-438 (a) makes clear; see footnote 13 of this opinion;
the trial court has broad discretion in determining the proper penalty to be
assessed for any given violation of the Water Pollution Control Act. In the
present case, for example, the amount of the fines imposed by the trial
court properly reflected the court’s findings that the defendants’ conduct,
though negligent, was not wilfull, that the defendants generally had cooper-
ated with the commissioner in an effort to clean up the site, and that the
economic benefit that they derived from operating the site was modest.
Because these findings are supported by the record, the trial court’s reliance
on them in arriving at an appropriate penalty was perfectly reasonable.
    28
       The commissioner cites a number of cases for the proposition that, in
determining the proper scope of injunctive relief for violation of a statute,
the only consideration is the effectiveness, not the cost, of compliance. See,
e.g., United States v. E.I. du Pont de Nemours & Co., 366 U.S. 316, 327, 81
S. Ct. 1243, 6 L. Ed. 2d 318 (1961) (‘‘[i]f the remedy chosen is not effective, it
will not be saved because an effective remedy would entail harsh [economic]
consequences’’). As we already have indicated, we agree that prevention
and elimination of pollution should be the trial court’s primary goal in
fashioning a remedy for a violation of the Water Pollution Control Act. We
also recognize, however, that no court order can squeeze blood from a
stone. Nevertheless, we do not suggest that the trial court can never order
injunctive relief that is so costly that it would effectively put the defendant
out of business, because there may be cases in which that is the only way
to ensure compliance with the fundamental purpose of the statutory scheme.
We conclude only that, if structuring or limiting the financial burden on a
defendant will enhance the defendant’s ability to remediate, the costs of
remediation may well be a proper consideration in crafting relief. See id.
(‘‘[e]conomic hardship can influence choice . . . as among two or more
effective remedies’’).
    29
       The parties, of course, may stipulate to any facts found by the trial
court in the first trial, which the defendants have not disputed for purposes
of the present appeal, or any other relevant facts, in the interest of limiting
the scope of the new trial.
    30
       General Statutes § 22a-354s (c) provides in relevant part: ‘‘For the pur-
poses of this subsection [governing criminal violations], ‘person’ shall be
construed to include any responsible corporate officer.’’ (Emphasis added.)
    31
       The commissioner also relies on United States v. Brittain, 931 F.2d
1413 (10th Cir. 1991), and United States v. Johnson & Towers, Inc., 741
F.2d 662 (3d Cir. 1984), cert. denied sub nom. Angel v. United States, 469
U.S. 1208, 105 S. Ct. 1171, 84 L. Ed. 2d 321 (1985). Those cases, however,
involved the scope of the criminal provision of the federal Clean Water Act,
and did not extend liability to civil violations. See United States v. Brittain,
supra, 1419; United States v. Johnson & Towers, Inc., supra, 665 n.3. Accord-
ingly, they provide little guidance in the present case.
    32
       Moreover, we are not entirely persuaded by the court’s reasoning in
United States v. Hodges X-Ray, Inc., supra, 759 F.2d 561, that, because a
corporate officer can be held liable under the responsible corporate officer
doctrine for violations of the criminal provision of a strict liability public
welfare statute, which could lead to imprisonment, a fortiori, the officer
may be held liable for a civil violation, which could result only in a fine.
Holding corporate officers personally liable for the corporation’s criminal
violations, which, by definition, are knowing violations, creates an incentive
for corporate officers to discover and to put an end to them. In contrast,
civil violations of strict liability public welfare statutes may be found even
in the absence of corporate negligence. In such cases, holding a corporate
officer liable when nothing he or she could have done could have prevented
the offense reasonably could be seen as unduly harsh. We do not suggest
that there are no good reasons to impose liability on responsible corporate
officers for civil offenses. As between imposing liability on such officers
and potentially leaving the harm to the public unremediated, in the absence
of any evidence of legislative intent to the contrary, a court reasonably
could conclude that the former choice better promotes public policy. The
legislature also reasonably could conclude, however, that liability should
be imposed only for criminal offenses, in which case the courts are bound
by that legislative determination.
   33
      We recognize that this court held in Celentano v. Rocque, supra, 282
Conn. 666, that the definition of ‘‘person’’ in General Statutes (Rev. to 2007)
§ 22a-2 (c) (now § 22a-2 [b]) ‘‘evidence[d] the legislature’s intent to cast a
wide net,’’ and supported the conclusion that the responsible corporate
officer doctrine applied to violations of General Statutes § 22a-402. Unlike
the Water Pollution Control Act, however, there is no express statutory
provision in chapter 446j of the General Statutes, governing dams and reser-
voirs, providing that responsible corporate officers may be held liable for
criminal violations. Indeed, there are no criminal penalties at all for a viola-
tion of § 22a-402. See General Statutes § 22a-407 (governing penalties for
violation of § 22a-402).